Citation Nr: 1218015	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-48 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter is remanded to the RO via the Appeals Management Center  in Washington, DC.  


REMAND

The Veteran was afforded an April 2009 VA examination to evaluate the etiology of his hearing loss and tinnitus.  The diagnoses were moderate high frequency sensorineural hearing loss of the right ear and moderately severe mid to high frequency sensorineural hearing loss of the left ear.  The examiner stated that the Veteran's hearing was normal on service discharge and concluded that it was "not likely" that the Veteran's hearing loss was related to his military service.  No rationale is provided regarding the medical opinion.  An etiological opinion was not provided regarding tinnitus as the Veteran denied tinnitus on examination.  

The Board finds that the April 2009 VA examiner did not provide a sufficient rationale to support the negative nexus opinion with regard to the Veteran's hearing loss.  Moreover, the April 2009 medical opinion failed to meaningfully address the issue of whether the Veteran's bilateral hearing loss was incurred in service, regardless of whether it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service); see also 38 U.S.C.A. § 1113 (West 2002). 

Further, the Veteran has consistently reported experiencing tinnitus since his active duty.  However, the examiner indicated no history of tinnitus.  Although the examiner reported that the Veteran denied tinnitus at the time of the April 2009 VA examination, tinnitus was reported by the Veteran's competent and credible lay statements during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication). 

Thus, the Board finds the April 2009 medical opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Under these circumstances, the Veteran should be provided with a new VA audiological examination to determine the etiology of his bilateral hearing loss and tinnitus that adequately addresses the evidence of record and provides sufficient supporting rationale for the opinions provided based on the evidence of record. 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the whether any hearing loss or tinnitus found or shown in the evidence of record is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and clinical findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished, to specifically include the findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz, which must be numerically reported, as well as include speech recognition scores derived using the Maryland CNC Test.  The examination must be conducted without the use of hearing aids.  Functional impairment due to hearing loss must be reported by the examiner.  The Veteran's military occupational specialty and the Veteran's history of inservice and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Prior to forming an opinion, the examiner must be mindful that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  After a review of the entire evidence of record, to include the Veteran's statements, the examiner must render an opinion as to whether any degree of hearing loss or tinnitus found or shown in the record is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for a scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit remains denied, the Veteran and his representative must be afforded a supplemental statement of the case and afforded a reasonable opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





